Citation Nr: 1224734	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  08-17 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) and a mood disorder (claimed as depressive disorder).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1970 to January 1973 and from April 1975 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the above claim.

In March 2008, the Veteran testified at an RO hearing; a transcript of this proceeding is of record.  The Veteran requested and was scheduled to appear at a hearing before a Veterans Law Judge in October 2009; however, he failed to appear.  The Veteran has not filed a motion for a new hearing date following his failure to appear at the October 2009 hearing.  As such, the case will be processed as if the Veteran withdrew his request for a hearing.  38 C.F.R. § 20.704(d) (2011).

In May 2010, the Board remanded the matter to the RO for the purpose of obtaining additional evidence and providing the Veteran with a VA examination.  


FINDING OF FACT

The Veteran's PTSD and mood disorder were incurred in, or caused by, his military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD and a mood disorder have been met.  38 U.S.C.A. §§ 1110/1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  Additionally, the Court of Appeals for Veterans' Claims (Court) has held that a Remand by the Board confers the right to compliance with the Remand orders on the Veteran and imposes a concomitant duty to ensure compliance with the terms of the Remand on the Secretary of Veterans Affairs, unless the noncompliance is nonprejudicial.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this decision, the Board grants service connection for PTSD and a mood disorder.  This award represents a complete grant of the benefits sought by the Veteran such that any deficiency in VA's compliance is deemed to be harmless error and any noncompliance with the Board's April 2011 Remand order is nonprejudicial.  Therefore, any further discussion of VA's responsibilities is not necessary.  

The Veteran contends that he is entitled to service connection for PTSD and depression.  See November 2006 claim.  He asserts that his PTSD is due to a sexual assault perpetrated by his sergeant and lieutenant while he was on tower guard duty in 1971, and that he has experienced symptoms of intense distress, irritability, and anger since that time.

To be entitled to service connection for PTSD, the record must include the following:  (1) medical evidence establishing a clear diagnosis of the condition in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

To be entitled to service connection for depression, the Veteran must generally show the existence of a present diagnosis of depression; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the presently diagnosed depression and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Id.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Id.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id. 

Furthermore, it has been held that PTSD claims based on personal assault are distinguished from its previous holding that "credible supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence."  Moreau v. Brown, 9 Vet. App. 389, 396 (1996) (stating the general rule).  In Patton v. West, 12 Vet. App. 272, 280 (1999), the Court explicitly excepted personal assault cases from the holding in Moreau as the operative regulations specifically allow behavioral changes observed by medical professionals to serve as evidence of the occurrence of the in-service stressor.  Id.; see also Bradford v. Nicholson, 20 Vet. App. 2005-06 (2006).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran was provided with a VA examination in June 2010.  The VA examiner reviewed the Veteran's reported history of in-service sexual assault and his relevant psychiatric and social history.  The examiner found that the Veteran met the DSM-IV criteria for PTSD in accordance with 38 C.F.R. § 4.125 and also found that it is at least as likely as not that the Veteran's PTSD is at least in part a result of a personal assault during his active duty service.  The examiner further explained that this determination was supported by a Request for Medical Observation dated from March 23, 1972, and a notation on the Veteran's DD-214 showing that the Veteran's service was extended for 18 days during the time period that the Veteran claims he was being psychiatrically evaluated.  Lastly, the examiner noted that the Veteran received an Article 15 on the night that he was reportedly raped for being derelict of his duties as a tower guard. 

The examiner also found that the Veteran's reported depression has been historically diagnosed as a mood disorder, not otherwise specified, or bipolar disorder, and that the Veteran's mood disorder is, as likely as not, related to the personal assault that occurred during active duty service.

Therefore, based on the opinion of the VA examiner, the Board finds that the Veteran is entitled to service connection for PTSD for personal assault and a mood disorder.  See 38 C.F.R. §§ 3.303, 3.304(f)(5).  The Veteran has a current diagnosis of PTSD and a mood disorder in accordance with the DSM-IV, the behavioral evidence provided by the VA examiner in conjunction with the Veteran's service records support a finding that the assault alleged by the Veteran actually occurred, and the examiner clearly medically linked the abuse perpetrated by the Veteran's sergeant and lieutenant to his current PTSD and mood disorder diagnoses.  

The Board acknowledges that a psychiatrist contracted by VA performed a VA examination in November 2005 and found that the Veteran's symptoms did not warrant a diagnosis of PTSD. Instead, the November 2005 VA examiner diagnosed the Veteran with polysubstance dependence and antisocial personality disorder.  The examiner explained that the Veteran was not a reliable historian, had a long history of anti-social behavior, and had inconsistencies in his history.  Furthermore, review of the file does show that the date of the reported assault varies in the Veteran's provided history throughout his statements in support of his claim and statements to his treating physicians and the two examiners.  Specifically, the Veteran has variously claimed that the assault occurred a few days prior to the incident that gave rise to the Article 15 and that the assault was the incident that gave rise to the Article 15.

However, the Board nevertheless finds that the opinion of the June 2010 VA examiner has greater probative value than the opinion of the November 2005 examiner.  Critically, the November 2005 examiner did not discuss the Veteran's relevant service records.  The examiner noted the Article 15 infractions but did not discuss the relevance of those reports with regard to any behavioral changes.  The examiner also did not discuss the Request for Medical Observation.  Conversely, the June 2010 VA examiner provided the diagnosis of PTSD and opinion linking the PTSD to the in-service assault in consideration of a full review and discussion of the findings of the November 2005 VA examiner and the other evidence of record.  Therefore, the Board finds that the November 2005 opinion was not the product of a full review of the relevant facts and data such that the June 2010 VA examiner's opinion has greater probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  
  
Furthermore, the evidence also shows that the Veteran has poor memory for distant events such that some degree of variance regarding the reported date of the assault can be expected in accordance with his reported psychological symptoms.  As discussed by the June 2010 VA examiner, there is independent evidence in the Veteran's service records demonstrating concern with the Veteran's mental health in service and behavioral changes around the time period of the claimed personal assault.  Therefore, the Board does not find that any questions as to the Veteran's credibility raised by the November 2005 examiner or inconsistencies in the evidence of record outweigh the existing corroborating records in the Veteran's personnel file or the interpretation of these records by the June 2010 VA examiner.

Additionally, the file contains a witness statement dated from March 1972 testifying to the Veteran's failure to report to his post after the witness gave the Veteran permission to take a brief break.  Instead, according to the statement, the Veteran claimed to be ill but failed to go on sick call as directed.  The Veteran was subjected to proceedings under Article 15 for absenting himself from his place of duty as a result of this report, and was put under medical observation a few days later.  The name of the witness who signed the statement is the same as the name reported by the Veteran as the sergeant who perpetrated the assault, which constitutes further corroborating evidence of the assault described by the Veteran.  

Lastly, review of the Veteran's personnel file shows that he performed well in the military until the time of the claimed assault.  After this time he began to have increasingly severe behavioral and disciplinary problems that appear to have eventually resulted in medical observation followed by discharge and transfer into the reserves.  See Patton, 12 Vet. App. at 280.

Therefore, resolving any doubt in favor of the Veteran, the Board finds that the inconsistencies regarding the date of the alleged assault are not determinative on the issue of whether the alleged in-service assault occurred when weighed against the evidence in the service records and the opinion of the June 2010 VA examiner.  Accordingly, service connection for PTSD is granted.  See Gilbert, 1 Vet. App. at 53.  





ORDER

Service connection for PTSD and a mood disorder is granted.



____________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


